Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                  No. 04-14-00641-CV

                           Robert MARX and Debbie MARX,
                                     Appellants

                                            v.

                                        FDP, LP,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-03-0101-CVW
                         Honorable Stella Saxon, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellants Robert and Debbie Marx.

      SIGNED August 19, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice